Exhibit 10.48
INTEL CONFIDENTIAL
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO RESTRICTED STOCK UNITS GRANTED ON AND
AFTER January 22, 2010 UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(standard OSU program)

1.   TERMS OF RESTRICTED STOCK UNIT

    Unless provided otherwise in the Notice of Grant, these standard terms and
conditions (“Standard Terms”) apply to Restricted Stock Units (“RSUs”) granted
to you, a U.S. employee, under the Intel Corporation 2006 Equity Incentive Plan
(the “2006 Plan”). Your Notice of Grant, these Standard Terms and the 2006 Plan
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the RSUs identified in your Notice of Grant.

2.   VESTING OF RSUs       Provided that you remain continuously employed by the
Corporation or a Subsidiary on a full time basis from the Grant Date specified
in the Notice of Grant through the vesting date specified in the Notice of
Grant, then as of the vesting date the RSUs shall vest and be converted into the
right to receive the number of shares of the Corporation’s Common Stock, $.001
par value (the “Common Stock”), determined by multiplying the Target Number of
Shares as specified on the Notice of Grant by the conversion rate as set forth
below, and except as otherwise provided in these Standard Terms. If a vesting
date falls on a weekend or any other day on which the NASDAQ Stock Market
(“NASDAQ”) is not open, affected RSUs shall vest on the next following NASDAQ
business day.       RSUs will vest to the extent provided in and in accordance
with the terms of the Notice of Grant and these Standard Terms. If your status
as an Employee terminates for any reason except death, Disablement (defined
below) or Retirement (defined below), prior to the vesting date set forth in
your Notice of Grant, your unvested RSUs and dividend equivalents will be
cancelled.

3.   CONVERSION OF RSUs       The conversion rate of RSUs into the right to
receive a number of shares of Common Stock depends on the Corporation’s Total
Stockholder Return (“Intel TSR”) relative to the Total Stockholder Return of the
Comparison Group (“CG TSR”) at the end of the Performance Period, as those terms
are defined below. The minimum conversion rate shall be 33% of the Target Number
of Shares as specified on the Notice of Grant and the maximum conversion rate
shall be 200% of the Target Number of Shares as specified on the Notice of
Grant. If the Intel TSR and CG TSR are within 1 percentage point, the conversion
rate shall be 100%. If the Intel TSR is less than the CG TSR, the conversion
rate shall be

            1.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    100% minus two times the difference in percentage points. If the Intel TSR
is greater than the CG TSR, the conversion rate shall be 100% plus three times
the difference in percentage points. In the event that the conversion rate
results in the right to receive a partial share of Common Stock, the conversion
rate shall be rounded down so that the RSUs shall not convert into the right to
receive the partial share.

    By way of illustration, assume the CG TSR is 100%. If the Intel TSR equals
100.5%, the conversion rate is 100%, so that your RSUs convert into the right to
receive 100% of the Target Number of Shares. If the Intel TSR is 90%, the
difference is 10 percentage points and the conversion rate is 80%, so that your
RSUs convert into the right to receive 80% of the Target Number of Shares. If
the Intel TSR is 105%, the difference is 5 percentage points and the conversion
rate is 115%, so that your RSUs convert into the right to receive 115% of the
Target Number of Shares.

  (a)   Intel TSR is a percentage (to the third decimal point) derived by:

  (1)   A numerator that is difference between the closing sale price of Common
Stock on the grant date subtracted from the average closing sale price of Common
Stock during the 6 months prior to the end of the Performance Period, plus any
dividends paid or payable with respect to a record date that occurs during the
Performance Period; and     (2)   A denominator that is the closing sale price
of Common Stock on the grant date.

  (b)   CG TSR is the average of the Tech 15 TSR and the S&P 100 TSR where:

  (1)   TSR of each stock is a. the difference between the closing sale price on
the grant date subtracted from the weighted average closing sale price during
the 6 months prior to the end of the Performance Period, plus any dividends paid
or payable with respect to a record date that occurs during the Performance
Period, divided (to the third decimal point) by b. the closing sale price on the
grant date;     (2)   Tech 15 TSR is the median TSR of the fifteen technology
companies included in the Corporation’s peer group for determining executive
compensation, as determined by the Compensation Committee prior to the grant
date, and regardless of any subsequent change after the grant date;     (3)  
S&P 100 TSR is the median TSR of the companies included in the Standard & Poor’s
100 as of the grant date, minus the Corporation (in the event the Corporation is
included in the Standard & Poor’s

            2.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

      100), regardless of any change in the makeup of Standard & Poor’s 100
during the Performance Period; and

  (c)   For purposes of determining TSR of any company (including the
Corporation):

  (1)   Any dividend paid or payable in cash shall be valued at its cash amount
(without any deemed reinvestment). Any dividend paid in securities with a
readily ascertainable fair market value shall be valued at the market value of
the securities as of the dividend record date. Any dividend paid in other
property shall be valued based on the value assigned to such dividend by the
paying company for tax purposes.     (2)   Any company included in the Tech 15
TSR or S&P 100 TSR on the grant date that does not have a stock price that is
quoted on a national securities exchange at the end of the Performance Period
will be factored into the median calculation based on its TSR from the grant
date until the last date on which its stock price was last quoted on a national
securities exchange in the United States.

  (d)   Performance Period is the period beginning with the grant date and
ending three years later on the third anniversary of the grant date. If the
third anniversary of the grant date falls on a weekend or any other day on which
the NASDAQ is not open, the Performance Period shall end on the next following
NASDAQ business day. If for any reason the Corporation (including any successor
corporation) ceases to have its stock price quoted on a national securities
exchange, the Performance Period shall end as of the last date that the stock
price is quoted on a national securities exchange.

4.   DIVIDEND EQUIVALENTS

    Dividend equivalents will vest at the same time as their corresponding RSUs
and convert into the right to receive shares of Common Stock. Dividend
equivalents will be paid on the number of shares of the Corporation’s Common
Stock into which this RSU is converted by determining the sum of the dividends
paid or payable on such number of shares of Common Stock with respect to each
record date that occurs between the Grant Date and the vesting date specified in
the Notice of Grant (without any interest or compounding), divided (to the third
decimal point) by the average of the highest and lowest sales prices of the
Common Stock as reported by NASDAQ on the last day of the Performance Period.
The quotient derived from the previous sentence shall be rounded down so that
dividend equivalents will convert into the right to receive whole shares of
Common Stock.

            3.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

5.   SETTLEMENT INTO COMMON STOCK       Shares of Common Stock will be issued or
become free of restrictions as soon as practicable following the vesting date of
the RSUs and dividend equivalents, provided that you have satisfied your tax
withholding obligations as specified under Section 11 of these Standard Terms
and you have completed, signed and returned any documents and taken any
additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.       Notwithstanding the
foregoing, (i) the Corporation shall not be obligated to deliver any shares of
the Common Stock during any period when the Corporation determines that the
conversion of a RSU or the delivery of shares hereunder would violate any
federal, state or other applicable laws and/or may issue shares subject to any
restrictive legends that, as determined by the Corporation’s counsel, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which shares are issued or credited to your account may include
a delay in order to provide the Corporation such time as it determines
appropriate to calculate Intel TSR and CG TSR, for the Committee (as defined
below) to certify performance results, to calculate and address tax withholding
and to address other administrative matters. The number of shares of Common
Stock into which RSUs and dividend equivalents convert as specified in the
Notice of Grant shall be adjusted for stock splits and similar matters as
specified in and pursuant to the 2006 Plan.

6.   SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT       If at any time the
Committee of the Board of Directors of the Corporation established pursuant to
the 2006 Plan (the “Committee”), including any Subcommittee or “Authorized
Officer” (as defined in Section 8. (a)(v) of the 2006 Plan) notifies the
Corporation that they reasonably believe that you have committed an act of
misconduct as described in Section 8. (a)(v) of the 2006 Plan (embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach
of fiduciary duty or deliberate disregard of Corporation rules resulting in
loss, damage or injury to the Corporation, an unauthorized disclosure of any
Corporation trade secret or confidential information, any conduct constituting
unfair competition, inducing any customer to breach a contract with the
Corporation or inducing any principal for whom the Corporation acts as agent to
terminate such agency relationship), the vesting of your RSUs and dividend
equivalents may be suspended pending a determination of whether an act of
misconduct has been committed. If the Corporation determines that you

            4.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    have committed an act of misconduct, all RSUs and dividend equivalents not
vested as of the date the Corporation was notified that you may have committed
an act of misconduct shall be cancelled and neither you nor any beneficiary
shall be entitled to any claim with respect to the RSUs and dividend equivalents
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.

7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
these Standard Terms, if your employment by the Corporation terminates for any
reason, whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs and dividend
equivalents not then vested shall be cancelled on the date of employment
termination, regardless of whether such employment termination is as a result of
a divestiture or otherwise. For purposes of this Section 7, your employment with
any partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Corporation or a Subsidiary is a party shall be
considered employment for purposes of this provision if either (a) the entity is
designated by the Committee as a Subsidiary for purposes of this provision or
(b) you are specifically designated as an employee of a Subsidiary for purposes
of this provision.       For purposes of this provision, your employment is not
deemed terminated if, prior to sixty (60) days after the date of termination
from the Corporation or a Subsidiary, you are rehired by the Corporation or a
Subsidiary on a basis that would make you eligible for future grants of Intel
RSUs and dividend equivalents, nor would your transfer from the Corporation to
any Subsidiary or from any one Subsidiary to another, or from a Subsidiary to
the Corporation be deemed a termination of employment.

8.   DEATH       Except as expressly provided otherwise in these Standard Terms,
if you die while employed by the Corporation, your RSUs and dividend equivalents
will become one hundred percent (100%) vested.

9.   DISABILITY       Except as expressly provided otherwise in these Standard
Terms, if your employment terminates as a result of Disablement, your RSUs and
dividend equivalents will become one hundred percent (100%) vested upon the
later of the date of your termination of employment due to your Disablement or
the date of determination of your Disablement.

            5.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    For purposes of this Section 9, “Disablement” shall be determined in
accordance with the standards and procedures of the then-current Long Term
Disability Plan maintained by the Corporation or the Subsidiary that employs
you, and in the event you are not a participant in a then-current Long Term
Disability Plan maintained by the Corporation or the Subsidiary that employs
you, “Disablement” shall have the same meaning as disablement is defined in the
Intel Long Term Disability Plan, which is generally a physical condition arising
from an illness or injury, which renders an individual incapable of performing
work in any occupation, as determined by the Corporation.

10.   RETIREMENT       Except as expressly provided otherwise in these Standard
Terms, if your employment terminates as a result of Retirement, your RSUs and
dividend equivalents will become one hundred percent (100%) vested upon the date
of your Retirement. For purposes of this Section 10, “Retirement” shall mean:

  (a)   You terminate employment with the Corporation at or after age 60
(“Standard Retirement”); or     (b)   You terminate employment with the
Corporation and as of the termination date your age plus years of service (in
each case measured in complete, whole years) equals or exceeds 75 (“Rule of
75”).

11.   TAX WITHHOLDING       RSUs and dividend equivalents are taxable upon
vesting based on the Market Value on the date of vesting. To the extent required
by applicable federal, state or other law, you shall make arrangements
satisfactory to the Corporation for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of vesting of a RSU and,
if applicable, any sale of shares of the Common Stock. The Corporation shall not
be required to issue or lift any restrictions on shares of the Common Stock
pursuant to your RSUs and dividend equivalents or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied.    
  Unless provided otherwise by the Committee, these obligations will be
satisfied by the Corporation withholding a number of shares of Common Stock that
would otherwise be issued under the RSUs and dividend equivalents that the
Corporation determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs and
dividend equivalents, which the Corporation determines is sufficient to generate
an amount that meets the tax withholding obligations plus additional shares to

            6.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    account for rounding and market fluctuations, and to pay such tax
withholding to the Corporation. The shares may be sold as part of a block trade
with other participants of the 2006 Plan in which all participants receive an
average price. For this purpose, “Market Value” will be calculated as the
average of the highest and lowest sales prices of the Common Stock as reported
by NASDAQ on the day your RSUs and dividend equivalents vest. The future value
of the underlying shares of Common Stock is unknown and cannot be predicted with
certainty.       You are ultimately liable and responsible for all taxes owed by
you in connection with your RSUs and dividend equivalents, regardless of any
action the Corporation takes or any transaction pursuant to this Section 11 with
respect to any tax withholding obligations that arise in connection with the
RSUs and dividend equivalents. The Corporation makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant, issuance, vesting or settlement of the RSUs and dividend equivalents
or the subsequent sale of any of the shares of Common Stock underlying the RSUs
and dividend equivalents that vest. The Corporation does not commit and is under
no obligation to structure the RSU program to reduce or eliminate your tax
liability.

12.   RIGHTS AS A STOCKHOLDER AND RESTRICTIONS       Your RSUs and dividend
equivalents may not be otherwise transferred or assigned, pledged, hypothecated
or otherwise disposed of in any way, whether by operation of law or otherwise,
and may not be subject to execution, attachment or similar process. Any attempt
to transfer, assign, hypothecate or otherwise dispose of your RSUs and dividend
equivalents other than as permitted above, shall be void and unenforceable
against the Corporation.       You will have the rights of a stockholder only
after shares of the Common Stock have been issued to you following vesting of
your RSUs and dividend equivalents and satisfaction of all other conditions to
the issuance of those shares as set forth in these Standard Terms. RSUs and
dividend equivalents shall not entitle you to any rights of a stockholder of
Common Stock and there are no voting or dividend rights with respect to your
RSUs and dividend equivalents. RSUs and dividend equivalents shall remain
terminable pursuant to these Standard Terms at all times until they vest and
convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs and dividend equivalents, you acknowledge
that unvested RSUs and dividend equivalents shall have no value for purposes of
any aspect of your employment relationship with the Corporation.      
Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, your RSUs and dividend equivalents are subject to
reduction by the Corporation if you change your employment classification from a
full-time employee to a part-time employee.

            7.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

    RSUs and dividend equivalents are not part of your employment contract (if
any) with the Corporation, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
severance pay or other termination compensation or indemnity.

13.   DISPUTES       Any question concerning the interpretation of these
Standard Terms, your Notice of Grant, the RSUs or the 2006 Plan, any adjustments
required to be made thereunder, and any controversy that may arise under the
Standard Terms, your Notice of Grant, the RSUs or the 2006 Plan shall be
determined by the Committee (including any person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion. Such decision by
the Committee shall be final and binding unless determined pursuant to Section
15(f) to have been arbitrary and capricious.

14.   AMENDMENTS       The 2006 Plan and RSUs and dividend equivalents may be
amended or altered by the Committee or the Board of Directors of the Corporation
to the extent provided in the 2006 Plan.

15.   THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

  (a)   Certain capitalized terms used in these Standard Terms are defined in
the 2006 Plan. Any prior agreements, commitments or negotiations concerning the
RSUs and dividend equivalents are superseded by these Standard Terms and your
Notice of Grant. You hereby acknowledge that a copy of the 2006 Plan has been
made available to you.         The grant of RSUs and dividend equivalents to an
employee in any one year, or at any time, does not obligate the Corporation or
any Subsidiary to make a grant in any future year or in any given amount and
should not create an expectation that the Corporation or any Subsidiary might
make a grant in any future year or in any given amount.     (b)   To the extent
that the grant of RSUs and dividend equivalents refers to the Common Stock of
Intel Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.     (c)   Notwithstanding
any other provision of these Standard Terms, if any changes in the financial or
tax accounting rules applicable to the RSUs and dividend equivalents covered by
these Standard Terms shall occur which, in the sole judgment of the Committee,
may have an adverse effect on the reported earnings, assets or liabilities of
the Corporation, the Committee may, in its sole discretion, modify these
Standard Terms or

            8.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

      cancel and cause a forfeiture with respect to any unvested RSUs and
dividend equivalents at the time of such determination.     (d)   Nothing
contained in these Standard Terms creates or implies an employment contract or
term of employment upon which you may rely.     (e)   Notwithstanding any
provision of these Standard Terms, the Notice of Grant or the 2006 Plan to the
contrary, if, at the time of your termination of employment with the
Corporation, you are a “specified employee” as defined in Section 409A of the
Internal Revenue Code (“Code”), and one or more of the payments or benefits
received or to be received by you pursuant to the RSUs and dividend equivalents
would constitute deferred compensation subject to Section 409A, no such payment
or benefit will be provided under the RSUs until the earliest of (A) the date
which is six (6) months after your “separation from service” for any reason,
other than death or “disability” (as such terms are used in Section 409A(a)(2)
of the Code), (B) the date of your death or “disability” (as such term is used
in Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in
the ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 15(e)
shall only apply to the extent required to avoid your incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.     (f)   Because these Standard Terms relate to terms
and conditions under which you may be issued shares of Common Stock of Intel
Corporation, a Delaware corporation, an essential term of these Standard Terms
is that it shall be governed by the laws of the State of Delaware, without
regard to choice of law principles of Delaware or other jurisdictions. Any
action, suit, or proceeding relating to these Standard Terms or the RSUs and
dividend equivalents granted hereunder shall be brought in the state or federal
courts of competent jurisdiction in the State of California.     (g)   Copies of
Intel Corporation’s Annual Report to Stockholders for its latest fiscal year and
Intel Corporation’s latest quarterly report are available, without charge, at
the Corporation’s business office.     (h)   Notwithstanding any other provision
of these Standard Terms, if any changes in law or the financial or tax
accounting rules applicable to the RSUs and dividend equivalents covered by
these Standard Terms shall occur, the Corporation may, in its sole discretion,
(1) modify these

            9.    

 



--------------------------------------------------------------------------------



 



INTEL CONFIDENTIAL

      Standard Terms to impose such restrictions or procedures with respect to
the RSUs and dividend equivalents (whether vested or unvested), the shares
issued or issuable pursuant to the RSUs and dividend equivalents and/or any
proceeds or payments from or relating to such shares as it determines to be
necessary or appropriate to comply with applicable law or to address, comply
with or offset the economic effect to the Corporation of any accounting or
administrative matters relating thereto, or (2) cancel and cause a forfeiture
with respect to any unvested RSUs and dividend equivalents at the time of such
determination.

            10.    

 